The disclosure is objected to because of the following informalities: Page 2 of the original specification, in the heading preceding paragraph [0005]; in replacement paragraph [0017], second line therein; in replacement paragraph [0057], first line therein; in replacement paragraph [0060], second line therein; in replacement paragraph [0069], first line therein: note that --the-- should be inserted after “of”, respectively at these instances for idiomatic clarity. In replacement paragraph [0010], 5th & 7th lines therein, note that --(Fig. 7)-- should be inserted after “5” (i.e. 5th line therein) and inserted after “6” (i.e. 7th line therein), respectively at these instances for consistency with the labeling in that drawing. In replacement paragraph [0022], 5th line therein, it is noted that “133a1, 133a2” should be rewritten as --P133a1, P133a2 -- for an appropriate characterization consistent with the labeling in Fig. 2(b). In replacement paragraph [0054], 6th & 9th lines therein, note that the reference to “(see Fig. 2)” should be rewritten as --(see Figs. 2(b) and 2(c)--, respectively at these instances for consistency with the labeling in those drawing figures. In replacement paragraph [0057], 5th line therein, note that --dB for-- should be inserted after “coefficient in” for an appropriate characterization consistent with the labeling in Fig. 3. In replacement paragraph [0069], 5th line therein, it is noted that the recitation of “frequency dependence of a transmission coefficient in the bandpass filter” should be rewritten as --frequency dependence in GHz of a transmission coefficient in dB for the bandpass filter-- for an appropriate characterization consistent with the labeling in Fig. 6. Page 46 of the original specification, in paragraph [0071], last line therein, it is noted that --in Figs. 4 and 5-- should be inserted after “2” for an appropriate characterization consistent with the labeling in those drawings.  Appropriate correction is required.
Note that the following reference labels appearing in the indicated drawings still need a corresponding description in the specification description of the indicated drawing for clarity and completeness of description: FIG. 2(c), (Pi, Pj); FIG. 5(a), (20a1, 20a2 20b1, 20b2); FIG. 5(b), (P11, P12, P13, P14, P15, P16, V4, W4).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3; 5-8; 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 14; in claims 2 & 3, line 2 in each claim; and in claims 6, 7, 8, 10, 11, 12, lines 1 & 2 in each claim: note that it is unclear how “at least one conductor post”, as respectively recited at these instances relate to “at least one conductor post”, as recited earlier in corresponding independent claims 1, 5 & 9 (i.e. one in the same post, distinctly different posts, etc.) and thus appropriate clarification is needed.
In claim 1, line 15 and in claim 8, line 2, note that it is unclear what characterizes “on a side of part” as respectively recited at these instances, and thus appropriate clarification is needed.
In claim 1, line 16; in claims 2, 3, 8, 12, lines 3 & 4 in each claim; in claims 6, 7, 10, 11, line 3 in each claim: note that it is unclear how “short-circuits the outer periphery”, as 
In claim 2, 3, line 3 in each claim, for the “external post wall”, note that the respective recitations of being “on a side of the input part” (i.e. claim 2) and being “on a side of the output part” (i.e. claim 3) do not appear to properly depend from claim 1, as amended, which requires the “external post wall” to be “located midway …”. Appropriate clarification is needed.
In claim 13, line 4, note that the recitation of “so as to be not more than a post interval of the post wall” is vague in meaning, especially since the “post wall” has not been positively defined as having “a post interval” in the dependency from independent claim 9 and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 1, 9, lines 6, 7, 8 in these claims; and in claim 5, lines 7, 8, 9: note that the term “via” should be rewritten as --through--, respectively at these instances for an appropriate characterization.
In claim 5, last line, note that the recitation of “the conductor posts” should be rewritten as --the at least one conductor post-- for consistency in claim terminology.
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
Regarding the rejections based on prior art, applicant contends that the incorporation of allowable subject matter from claim 4 into independent claim 1 and the rewriting of allowable claim 5 into independent form now distinguish amended claims 1 & 5 over the prior art of record. Additionally, applicant contends that new independent claim 9 contain limitations (i.e. 
The examiner, having considered applicant’s contentions regarding the amended and new claims, concurs with applicant’s assessment that the currently pending claims do indeed distinguish over the prior art of record, and the examiner hereby withdraws the rejections based on prior art.
Regarding the objections to the specification and drawings as well as the rejection of claims under 35 USC 112, paragraph (b), applicant have made general contentions that the response sufficiently addresses the objections and the rejections under paragraph 112(b), raised by the examiner.
The examiner, having considered applicant’s comments regarding the response to the specification, drawings and claims, acknowledges that a majority of the objections to the specification and drawings, as well as a majority of rejections made under 35 USC 112, paragraph (b) have indeed been adequately addressed by applicant’s response. However, it must be pointed out that certain objections to the specification and certain issues of indefiniteness under 35 USC 112, paragraph (b) remain outstanding, as set forth above in this Office action. Accordingly, these outstanding issues need to be addressed by applicant in the next response to this Office action.
Claims 1-3; 5-8; 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee